Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Yearly Report on Form 10-K of Catalyst Ventures Incorporated for the year ending December 31, 2008, I, Garrett K. Krause, Chief Executive Officer and Chief Financial Officer of Catalyst Ventures Incorporated hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Yearly Report of Form 10-K for the year ending December 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-K for the year ended December 31, 2008, fairly represents in all material respects, the financial condition and results of operations of Catalyst Ventures Incorporated Date: April 15, 2009 By: /s/ Garrett K. Krause Garrett K. Krause Chief Executive Officer Chief Financial Officer, and Director
